              Case 4:19-cv-02937-SBA Document 16 Filed 08/31/19 Page 1 of 1



 1   Glenn Katon (SBN 281841)
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3
     gkaton@katon.law
 4   Phone: 510-463-3350
     Fax: 510-463-3349
 5
     ATTORNEY FOR PLAINTIFF
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                        OAKLAND DIVISION
11
12   CURTIS CRENSHAW,                             )   Case No.: 4:19-cv-02937-SBA
                                                  )
13                  Plaintiff,                    )   PLAINTIFF’S CERTIFICATE OF
                                                  )   SERVICE OF CASE MANAGEMENT
14          vs.                                   )   SCHEDULING ORDER
                                                  )
15   GREGORY AHERN; RONALD H.                     )
     BROACH; and DAVID M. RONQUILLO               )
16                                                )
                                                  )
17                Defendants.                     )
     _____________________________________
18
19          Plaintiff files this Certificate of Service of Case Management Scheduling Order pursuant
20   to the Court’s August 30, 2019 Order. Dkt 14 1/20-23. Counsel of record for Defendants had
21   appeared in the case previously and was provided the Court’s Order through the ECF system.
22
23                                               Respectfully submitted,
24                                               KATON.LAW
25                                               /s/ Glenn Katon
                                                 GLENN KATON
26
27
28
